DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the nozzle must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a detecting device” in claims 8-9 and 11-15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 8-9 and 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitation “detecting device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka et al. (US 2007/0101759) in view of Wigmans et al.(US 5,044,166) and Wyatt (US 2005/0274139).
	Per claim 1, Matsuoka teaches an air-vapor separation device for separating air and refrigerant vapor, characterized in that, comprising an air-vapor separation tank (1034), a separation membrane (1034b), a mixed gas input passage (238), 
a refrigerant vapor output passage (1041), and wherein the mixed gas input passage is provided with a first control valve (238a), and the refrigerant vapor output passage (1041) is provided with a second control valve (1041a) but fails to explicitly teach 	a control unit and wherein the mixed gas input is provided with a compressor.
	Regarding the control unit, Wigmans teaches a using a control unit to operate a purge control valve (i.e. col. 9, lines 1-2) (to clarify, there is necessarily a control unit if a 
	Regarding the mixed gas input passage, compressor, and first control valve, teaches a gas removing system wherein a mixed gas input passages (passages from 30 to 32 to 34) is provided with a compressor (30) for an efficient heat transfer system (para. 0006).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a mixed gas passaged with a compressor, as taught by Wyatt in the combined teachings, in order to advantageously provided an efficient heat transfer system (para. 0006), thereby reducing the operating cost of the system.
	Per claim 4, Matsuoka, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Matsuoka, as modified, teaches the separation membrane which prevents the passage of the refrigerant vapor according to the difference in molecular size (para. 0056) but fails to explicitly teach wherein the separation membrane is a microporous one-way filtration membrane which may only allow the passages of air in one direction.
	Regarding the microporous membrane, Wigmans teaches a separation membrane wherein the separation membrane is a microporous one-way filtration membrane which may only allow the passages of air in one direction (col. 10, lines 8-12) (i.e. to clarify, when the flow is in one direction the member may only allow the 	Per claim 7, Matsuoka, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Matsuoka, as modified, teaches the separation membrane is selected from a molecular sieve (para. 0056).

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka et al. (US 2007/0101759) in view of Wigmans et al.(US 5,044,166) and Wyatt (US 2005/0274139) as applied to the claims above and further in view of  Zhu et al. (US 2020/0061529).
	Per claims 2 and 3, Matsuoka, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Matsuoka, as modified, teaches wherein the air-vapor separation tank (1034) includes a sealed cavity (see figure 10) but fails to explicitly teach wherein one side wall of the sealed cavity is the separation membrane (claim 2), wherein the separation membrane is in sealed connection with other side walls of the sealed cavity (claim 3).
.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka et al. (US 2007/0101759) in view of Wigmans et al.(US 5,044,166) and Wyatt (US 2005/0274139) as applied to the claims above and further in view of  Albertson (US 5,241,837).
	Per claim 5, Matsuoka, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Matsuoka, as modified, fails to explicitly teach the air-vapor separation tank is further provided with a pressure relief valve.
	However, Albertson teaches an air-vapor separation system wherein an air-vapor separation tank (“LIQ./GAS SEPARATOR”, fig. 2) is further provided with a pressure relief valve (col. 6, line 37) “for venting uncondensed gases” (col. 6, lines 37-38).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide an air-vapor separation tank having a pressure relief valve, as taught by Albertson in the invention of Matsuoka, as modified, in order to advantageously vent uncondensed gases (col. 6, lines 37-38).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka et al. (US 2007/0101759) in view of Wigmans et al.(US 5,044,166) and Wyatt (US 2005/0274139) as applied to the claims above and further in view of  Okazaki et al. (US 2012/0180510) and Kogel (US 2,635,436).
	Per claim 6, Matsuoka, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Matsuoka, as modified, teaches the mixed gas input passages is provided with an input at the sealed cavity of the air-vapor separation tank but fails to explicitly teach the input having a nozzle and the nozzle being selected from a chrome-plated copper alloy.
	Regarding the nozzle, Okazaki teaches a cooling system having a separator (5) including an input passage provided with nozzle (46) at a sealed cavity of a separation tank (tank of 5) for increasing the efficiency of a cooling system (para. 0012).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide an input passage provided with a nozzle at a sealed cavity of a separation tank, as taught by Okazaki in the invention of Matsuoka, as modified, in order to advantageously increase the efficiency of a cooling system (para. 0012).

	When the Kogel chrome plated copper material is combined with the nozzle of Matsuoka, as modified, the result is the nozzle is selected from a chrome-plated copper alloy, as claimed.


Claims 8, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka et al. (US 2007/0101759) in view of Wigmans et al.(US 5,044,166) and Wyatt (US 2005/0274139) as applied to the claims above and further in view of Fountain et al. (US 2016/0033184).
	Per claim 8, Matsuoka, as modified, meets the claim limitations as disclosed in the above rejection of claim 2.  Further, Matsuoka, as modified, fails to explicitly teach a detecting device for detecting a concentration of the refrigerant vapor in the sealed cavity.
	However, Fountain teaches an air conditioning system including a detecting device (125) for detecting a concentration of refrigerant vapor in a sealed cavity (31) 
	Claim 12 recites similar limitations as claim 8 and is rejected in a similar manner.
	Claim 15 recites similar limitations as claim 8 and is rejected in a similar manner.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka et al. (US 2007/0101759) in view of Wigmans et al.(US 5,044,166), Wyatt (US 2005/0274139), and Zhu et al. (US 2020/0061529) as applied to the claims above and further in view of  Fountain et al. (US 2016/0033184).
	Claim 11 recites similar limitations as claim 8 and is rejected in a similar manner.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka et al. (US 2007/0101759) in view of Wigmans et al.(US 5,044,166), Wyatt (US 2005/0274139), and Albertson (US 5,241,837) as applied to the claims above and further in view of  Fountain et al. (US 2016/0033184).
	Claim 13 recites similar limitations as claim 8 and is rejected in a similar manner.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka et al. (US 2007/0101759) in view of Wigmans et al.(US 5,044,166), Wyatt (US 2005/0274139), Okazaki et al. (US 2012/0180510) and Kogel (US 2,635,436 as applied to the claims above and further in view of  Fountain et al. (US 2016/0033184).
	Claim 14 recites similar limitations as claim 8 and is rejected in a similar manner.
Allowable Subject Matter
Claims 9-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sanhaji (US 2015/0107279) teaches a separation system including a separation membrane.
Lee et al. (US 5,062,273) teaches a separation system including a separation membrane.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J TEITELBAUM whose telephone number is (571)270-5142.  The examiner can normally be reached on Monday-Friday 8:00 am-4:30 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571) 272-66816681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID J TEITELBAUM/Primary Examiner, Art Unit 3763